DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0162017, filed on November 27, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 410, 420, and 430 in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 8-14 are objected to because of the following informalities:
In claim 1, line 8, “suspends execution” may be amended to “suspends an execution” to correct a grammatical error.  (Emphasis added.)  
In claim 8, lines 4-5, “suspending execution of the first command … from the host, and” may be amended to “suspending an execution of the first command … from the [[host,]] host; and” to correct a grammatical error and a punctuation error.  (Emphasis added.)  
In claim 9, line 1, “operating method of a memory system” may be amended to “operating method of the memory system” to follow proper antecedent basis.  (Emphasis added.)  
In claim 9, line 2, “wherein suspending execution” may be amended to “wherein suspending the execution” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, lines 2-3, “one of the commands” may be amended to “one of commands” to correct a grammatical error.  (Emphasis added.)  
Claims (e.g., claim 10, line 1; claim 11, line 1; claim 12, line 1; claim 13, line 1; claim 14, line 1; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0257552 A1), hereinafter “Park”, in view of Du et al. (US 2022/0013176 A1), hereinafter “Du”.

Regarding claim 1, Park teaches: 
A memory system comprising: 
a memory device; and  (FIG. 1; “[0027] … the memory device 300”)
a memory controller for communicating with the memory device and controlling the memory device to process commands requested by a host,  (FIG. 1; “[0027] … the memory controller 100 may be used to control access to the memory device 300 in response to various request(s) [commands] issued by the host 200”)
wherein the memory controller:  (FIGs. 1-10; “[0027] … the memory controller 100 may be used to control access to the memory device 300”)
fetches a first command from the host into a command queue,  (FIGs. 1-10; “[0028] The memory controller 100 may be used to determine whether the memory device 300 is performing a program operation or an erase operation (hereafter, referred to as a “program/erase operation” or a “P/E operation”). … the memory controller 100 may determine that the memory device 300 is performing a P/E operation upon receiving a program request REQ_p or an erase request REQ_e [first command] from the host 200.”; “[0085] … the memory controller 100 may receive a request set or queued set of requests from the host 200. The queue [command queue] may include program request(s) REQ_p, erase request(s) REQ_e, and/or read request(s) REQ_r.”)
suspends execution of the first command when receiving a lock request for the first command from the host, and  (FIGs. 1-10; “[0028] The memory controller 100 may be used to determine whether the memory device 300 is performing a program operation or an erase operation (hereafter, referred to as a “program/erase operation” or a “P/E operation”). … the memory controller 100 may determine that the memory device 300 is performing a P/E operation upon receiving a program request REQ_p or an erase request REQ_e [first command] from the host 200.”; “[0029] Under certain operating conditions, the memory controller 100 may communicate a suspend command CMD_sp [lock request] to the memory device 300. For example, during the execution of a P/E operation by the memory device 300, the memory controller 100 may communicate a suspend command CMD_sp [lock request] to the memory device 300 upon receiving a read request REQ_r from the host 200. In this regard, the execution of a read request by the memory controller 100 and memory device 300 may have a higher operational priority than continued execution of an ongoing P/E operation. Accordingly, the memory device 300 may suspend the execution of a P/E operation [of the program request REQ_p or the erase request REQ_e [first command]] in response to the suspend command CMD_sp [lock request].”)
resumes the execution of the first command when receiving an unlock request for the first command or after the execution of the first command is suspended for an amount of time corresponding to a suspend time value transmitted together with the lock request.  (FIGs. 1-10; “[0033] Once the suspend operation is complete (e.g., after the interrupting read operation has been completed and the requested read data returned to the host 200), the memory controller 100 may provide a resume command CMD_rs [unlock request] to the memory device 300. In response to the resume command CMD_rs, the memory device 300 may resume execution of the suspended P/E operation [of the program request REQ_p or the erase request REQ_e [first command]].”; [0051];  Note that since the claim recites a conjunction “or” that joins two alternative clauses, it would suffice if the rejection maps only one of the alternative clauses (e.g., “when receiving an unlock request for the first command”).)

	Park teaches suspend execution of the first command when receiving a lock request for the first command.  Nevertheless, Park does not teach a lock request for the first command from the host.    

However, Du teaches:
a lock request for the first command from the host.  (FIG. 1; “[0034] … based on the instructions received from host 108, memory controller 106 may transmit various commands to memory device 104, e.g., program command [first command], read command, erase command, etc., to control the operations of memory device 104. … memory controller 106 transmits a program command [first command] to memory device 104 to initiate the program operation performed by memory device 104. During the ongoing program operation [for the program command [first command]], an interrupt [lock request] can occur, for example, from host 108, and memory controller 106 can be configured to transmit an interrupt command to memory device 104 to suspend the program operation [first command].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Du to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a memory system of Du having a memory controller that transmits a program command to a memory device and an interrupt command to the memory device to suspend the program operation.  Doing so with the system of Park would release holes due to a discharge of a program voltage prior to suspending a program operation, thereby avoiding a false increase of a threshold voltage of a select memory cell and a resulting fail bit count (FBC) increase during subsequent read operations at a programmed page.  (Du, [0031])

Regarding claim 8, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, claim 8 is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 8, the claim is a method claim and recites contingent limitations (e.g., suspending execution of the first command when receiving the lock request for the first command from the host, and resuming the execution of the first command when receiving an unlock request).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 6, the combination of Park teaches the memory system of claim 1.

Du further teaches:
wherein the memory controller further aborts the first command when receiving the lock request for the first command from the host.  (FIG. 1; “[0034] … During the ongoing program operation [for the program command [first command]], an interrupt [lock request] can occur, for example, from host 108, and memory controller 106 can be configured to transmit an interrupt command to memory device 104 to suspend the program operation [first command].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Du to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a memory system of Du having a memory controller that transmits a program command to a memory device and an interrupt command to the memory device to suspend the program operation.  Doing so with the system of Park would release holes due to a discharge of a program voltage prior to suspending a program operation, thereby avoiding a false increase of a threshold voltage of a select memory cell and a resulting fail bit count (FBC) increase during subsequent read operations at a programmed page.  (Du, [0031])

Regarding claim 13, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, claim 13 is also rejected for the same reasons as set forth for those in claim 6 above.

Further regarding claim 13, the claim is a method claim and recites contingent limitations (e.g., aborting the first command when receiving the lock request).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Claims 2, 4-5, 7, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0257552 A1), hereinafter “Park”, in view of Du et al. (US 2022/0013176 A1), hereinafter “Du”, as applied to claims 1 and 8 above, and further in view of Jang et al. (US 2021/0255801 A1), hereinafter “Jang”.

Regarding claim 2, the combination of Park teaches the memory system of claim 1.

The combination of Park does not teach wherein the memory controller includes a locker, which is a buffer for storing a command for which the host transmits the lock request, and further stores the first command in the locker when receiving the lock request for the first command from the host.  

However, Jang teaches:
wherein the memory controller includes a locker, which is a buffer for storing a command for which the host transmits the lock request, and further stores the first command in the locker when receiving the lock request for the first command from the host.  (FIGs. 1-7; “[0027] … When the host (such as the information handling system 100) issues read and write requests 206 and 208 [first command] in a mixed sequence, the solid-state drive 164 may re-schedule any write operation 208 from its internal cache to the host memory buffer 200 [locker]”, “[0029] … When the solid-state drive 164 receives any write request 208 [first command], FIG. 6 illustrates the solid-state drive 164 suspending execution of the write request 208 [first command]. The solid-state drive 164, instead, may send and/or cache the write request 208 [first command] to the host memory buffer 200 [locker].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Jang to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a system of Jang that suspends an execution of a write request and caches the write request to a memory buffer.  Doing so with the system of Park would provide a system for redirecting write operations to memory buffers for prioritizing read operations in read/write mixed input/output requests, resulting in a thirty percent improvement in performance.  (Jang, [0001], [0003])

Regarding claim 9, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 9 is also rejected for the same reasons as set forth for those in claim 2 above.

Further regarding claim 9, the claim is a method claim and recites contingent limitations (e.g., storing the first command in a locker when receiving the lock request).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 4, the combination of Park teaches the memory system of claim 2.

Jang further teaches:
wherein the memory controller further retrieves the first command from the locker when resuming the execution of the first command.  (FIGs. 1-7; “[0029] … When the solid-state drive 164 receives any write request 208 [first command], FIG. 6 illustrates the solid-state drive 164 suspending execution of the write request 208 [first command]. The solid-state drive 164, instead, may send and/or cache the write request 208 [first command] to the host memory buffer 200 [locker]. Because the controller of the solid-state drive 164 need not immediately execute the write request 208 [first command], the solid-state drive 164 may ignore or defer the write request 208 [first command] and, instead, prioritize the read request 206 over the write request 208 [first command]. … As FIG. 7 illustrates, when the solid-state drive 164 is idle (perhaps when all pending read requests 206 have been completed), the controller of the solid-state drive 164 may begin executing a queue of the write requests 208 [first command]. The solid-state drive 164 may thus begin retrieving and executing the queued write requests 208 [first command] that were previously cached to the host memory buffer 200 [locker].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Jang to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a system of Jang that suspends an execution of a write request, caches the write request, and retrieves and executes the write request that was previously cached to a memory buffer.  Doing so with the system of Park would provide a system for redirecting write operations to memory buffers for prioritizing read operations in read/write mixed input/output requests, resulting in a thirty percent improvement in performance.  (Jang, [0001], [0003])

Regarding claim 11, the claimed method comprises substantially the same steps or elements as those in claim 4.  Accordingly, claim 11 is also rejected for the same reasons as set forth for those in claim 4 above.

Further regarding claim 11, the claim is a method claim and recites contingent limitations (e.g., retrieving the first command from the locker when resuming the execution of the first command).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 5, the combination of Park teaches the memory system of claim 2.

Jang further teaches:
wherein the memory controller further executes a second command, which is one of the commands stored in the command queue, after storing the first command in the locker.  (FIGs. 1-7, 10; “[0027] … When the host (such as the information handling system 100) issues read and write requests 206 and 208 in a mixed sequence, the solid-state drive 164 may re-schedule any write operation 208 from its internal cache to the host memory buffer 200.”, “[0029] … When the solid-state drive 164 receives any write request 208 [first command], FIG. 6 illustrates the solid-state drive 164 suspending execution of the write request 208 [first command]. The solid-state drive 164, instead, may send and/or cache the write request 208 [first command] to the host memory buffer 200 [locker]. Because the controller of the solid-state drive 164 need not immediately execute the write request 208 [first command], the solid-state drive 164 may ignore or defer the write request 208 [first command] and, instead, prioritize the read request 206 [second command] over the write request 208 [first command]. … As FIG. 7 illustrates, when the solid-state drive 164 is idle (perhaps when all pending read requests 206 have been completed), the controller of the solid-state drive 164 may begin executing a queue of the write requests 208 [first command]. The solid-state drive 164 may thus begin retrieving and executing the queued write requests 208 [first command] that were previously cached to the host memory buffer 200 [locker].”, “[0032] … the read requests 206 [second command] may be split from the write requests 208 and sequentially queued [command queue] (Block 230)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Jang to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a system of Jang that suspends an execution of a write request and caches the write request to prioritize read requests over the write request, and retrieves and executes the write request that was previously cached to a memory buffer.  Doing so with the system of Park would provide a system for redirecting write operations to memory buffers for prioritizing read operations in read/write mixed input/output requests, resulting in a thirty percent improvement in performance.  (Jang, [0001], [0003])

Regarding claim 12, the claimed method comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 12 is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 7, the combination of Park teaches the memory system of claim 6.

Jang further teaches:
wherein the memory controller further fetches again the first command into the command queue when resuming the execution of the first command.  (FIGs. 1-7; “[0029] … when the solid-state drive 164 is idle (perhaps when all pending read requests 206 have been completed), the controller of the solid-state drive 164 may begin executing a queue of the write requests 208 [first command]. The solid-state drive 164 may thus begin retrieving and executing the queued write requests 208 [first command] that were previously cached to the host memory buffer 200. The solid-state drive 164 thus flushes the pending write requests 208 [first command] in any order (such as chronological FIFO or LIFO).”;  As shown in FIG. 7, the queued pending write requests 208 [first command] that were previously cached to the host memory buffer 200 are flushed back [fetches again] into the cache memory that contains the command queue when all pending read requests 206 have been completed.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Jang to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a system of Jang that suspends an execution of a write request, queues the write request, and flushes back the queued write request into a cache memory when all pending read requests have been completed.  Doing so with the system of Park would provide a system for redirecting write operations to memory buffers for prioritizing read operations in read/write mixed input/output requests, resulting in a thirty percent improvement in performance.  (Jang, [0001], [0003])

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 7.  Accordingly, claim 14 is also rejected for the same reasons as set forth for those in claim 7 above.

Further regarding claim 14, the claim is a method claim and recites contingent limitations (e.g., fetching again the first command into the command queue when resuming the execution of the first command).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0257552 A1), hereinafter “Park”, in view of Du et al. (US 2022/0013176 A1), hereinafter “Du”, and Jang et al. (US 2021/0255801 A1), hereinafter “Jang”, as applied to claims 2 and 9, respectively above, and further in view of Lesartre et al. (US 2018/0011660 A1), hereinafter “Lesartre”.

Regarding claim 3, the combination of Park teaches the memory system of claim 2.

The combination of Park does not teach wherein the memory controller, when storing the first command in the locker, further stores in the locker execution state information indicating a state of the first command before suspending the execution of the first command.  

However, Lesartre teaches:
wherein the memory controller, when storing the first command in the locker, further stores in the locker execution state information indicating a state of the first command before suspending the execution of the first command.  (FIGs. 1-2; “[0021] … Based on the received write request 102 [first command], memory controller 118 generates an associated entry in write tracking buffer 110 [locker], i.e. entry 104. Although write tracking buffer 110 [locker] is illustrated as storing a single entry 104 for the purpose of example, it should be understand that write tracking buffer 110 [locker] may store a plurality of entries. Each entry may comprise data [execution state information] that indicate the progress [state] of the associated write.”, “[0022] … Memory controller 118 may allow the read request to proceed before the write request by suspending the write request [first command] and marking the write request [first command] as suspended in write tracking buffer 110 [locker].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park to incorporate the teachings of Lesartre to provide a memory system of Park having a memory controller configured to control an execution of a suspend operation by a memory device, with a system of Lesartre having a memory controller that allows a read request to proceed before a write request by suspending the write request and marking the write request as suspended in a write tracking buffer using an entry that comprises data that indicates a progress of an associated write.  Doing so with the system of Park would allow a memory controller to dynamically determine if better memory performance may be achieved by suspending writes to reduce read latencies.  (Lesartre, [0015])

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 3.  Accordingly, claim 10 is also rejected for the same reasons as set forth for those in claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manohar et al. (US 2017/0228167 A1) discloses a memory system and method for simplifying scheduling on a flash interface module and reducing latencies in a multi-die environment are provided. In one embodiment, a memory die is provided comprising a memory array, an interface, at least one register, and circuitry. The circuitry is configured to receive, via the interface, a pause command from a controller in communication with the memory die; and in response to receiving the pause command: pause a data transfer between the memory die and the controller; and while the data transfer is paused and until a resume command is received, maintain state(s) of the at least one register irrespective of inputs received via the interface that would otherwise change the state(s) of the at least one register. Other embodiments are provided.
Kanno (US 2022/0057966 A1) discloses, according to one embodiment, when a command executed in a nonvolatile memory is an erase/program command and when a cumulative weight value satisfies a condition that a first input is selected as an input of high priority, a memory system suspends execution of the erase/program command by transmitting a suspend command to the nonvolatile memory. The memory system repeats executing an operation of starting the execution of one read command of the first input and an operation of updating the cumulative weight by using the weight associated with the read command until read command no longer exists in the first input or until the condition that the cumulative weight is larger than the first value is not satisfied, and resumes the execution of the suspended erase/program command.
Siciliani (US 2022/0137856 A1) discloses a memory device includes a memory array and control logic, operatively coupled with the memory array. The control logic receives, from a requestor, a first request to perform a first memory access operation on the memory array and initiates the first memory access operation on the memory array. Prior to completion of the first memory access operation, the control logic receives, from the requestor, a second request to suspend performance of the first memory access operation and causes the memory device to enter a suspend state, wherein the first memory access operation is suspended during the suspend state. The control logic further receives, from the requestor, a third request to perform a dynamic single-level cell (SLC) program operation on the memory array while the memory device is in the suspend state and initiates the dynamic SLC program operation on the memory array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136